DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-13 is/are directed to statutory systems, methods, and computer-readable mediums under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of calculating a change in production speed based upon the sensitivity of quality of the product produced to the production speed. This is “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical 
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. medium, storage, alert, etc., amount(s) to no more than implementing the abstract idea on a generic computer system, (see MPEP 2106.04(a)(2)(III)(C)(1)). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea, (see MPEP 2106.05(d)(II)(ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself because they are not limited to a particular machine, (see MPEP 2106.05(I)(A)(iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b)).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The terms “production schedule acquisition part”, “time information acquisition part”, “schedule candidate calculation part”, “quality prediction model generation part”, “sensitivity information generation part”, “quality prediction part”, “search processing part”, “production schedule acquisition unit”, “time information acquisition unit”, “schedule candidate calculation unit” refer to generic computer software and hardware programmed to achieve a result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang U.S. 2017/0185943 A1 in view of Ceng, CN 104765343 A.
1. (Currently Amended) A production schedule change system comprising:
a non-transitory memory configured to store a program, (see Wang, ¶ 88), and
a hardware processor configured to execute the program and control the production schedule change system, (see Wang, ¶ 48, 88), to operate as:
a production schedule acquisition part configured to acquire a production schedule of a product in a case where the product is produced at an initial condition of production speed, (see Wang, ¶ 20, 30, 37, 54, 55, fig. 1);

a schedule candidate calculation part configured to, (see Wang, fig. 1, ¶ 43, 17):
change the production speed from the initial condition within a range defined by a quality standard of the product, based on the time information, (see Wang, ¶ 58, 64, 68, 47); and 
calculate at least one candidate of the production schedule, (see Wang, fig. 1, ¶ 43, 17),
wherein the at least one candidate satisfying a first condition that a time difference between a deliverable time of the product and the scheduled collection time is in an acceptable range, (see Wang, ¶ 9),
the at least one candidate further satisfying at least one of a second condition that the deliverable time is earlier than the scheduled collection time or a third condition that the scheduled collection time is earlier than the deliverable time, (see Wang, ¶ 9).

Wang fails to disclose:
in a case where the production schedule includes a plurality of production orders of the product, the schedule candidate calculation part select a production order for which the production speed is changed, based on priority in accordance with sensitivity information indicating sensitivity of quality of the product to the product speed for each type of the product, (see Ceng, abstract)(disclosing improving production efficiency and quality of corrugated cardboard production by regulating the running speed of the production line via a speed control system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wang and Ceng.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change 
This motivation is applied to all claims below by reference.

7. (Original) The production schedule change system according to claim 6, wherein the record information further includes at least one of facility information about a production facility that has produced the product, environmental information about an external environment under which the product has been produced, or product information about the product, (see Wang, ¶ 23, 26, fig. 1).

11. (Original) The production schedule change system according to claim 1,
wherein, if no candidate of the production schedule satisfying the first condition is found, the schedule candidate calculation part calculates a candidate that minimizes the time difference between the deliverable time and the scheduled collection time within a range of the production speed defined by the quality standard of the product, (see Ceng, abstract)(disclosing improving production efficiency and quality of corrugated cardboard production by regulating the running speed of the production line via a speed control system).

Claims 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang U.S. 2017/0185943 A1 in view of Ceng, CN 104765343 A, and further in view of Hendrickson, U.S. 2018/0075404 A1.
3. (Currently Amended) The production schedule change system according to claim 1,
wherein in the case where the production schedule includes the plurality of production orders of the product, (see Wang, ¶ 29, 59).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wang and Ceng with Hendrickson.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

4. (Currently Amended) The production schedule change system according to claim 1, wherein in the case where the production schedule includes the plurality of production orders of the product, (see Wang, ¶ 26, 29, 59).
Wang and Ceng fail to disclose: if the time difference is out of the acceptable range and the scheduled collection time is later than the deliverable time, the schedule candidate calculation part preferentially decreases the production speed of a production order of the product having a high sensitivity among the plurality of production orders, recalculates the deliverable time, and calculates a candidate of the production schedule satisfying at least one of the first condition or the third condition, (see Hendrickson, ¶ 34-36, 74, 76, 11, 95, 74, 70, 10, fig. 1-4, 7).


Hendrickson teaches acquiring the sensitivity information stored in a database, (see Hendrickson, ¶ 67, 80, 10, 95).

Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang U.S. 2017/0185943 A1 in view of Ceng, CN 104765343 A, and further in view of Cella, U.S. 2019/0121350 A1.
Wang and Ceng fail to disclose the following features taught by Cella:
6. (Currently Amended) The production schedule change system according to claim 1, comprising:
a quality prediction model generation part configured to generate a quality prediction model for predicting quality of the product in relation to the production speed, based on record information of a previous production order, (see Cella, ¶ 364, 494); and
a sensitivity information generation part configured to generate or update the sensitivity information using the generated quality prediction model, wherein the record information includes information about a production speed at which the product has been produced and quality of the product, (see Cella, ¶ 560, 561, 568, 593).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wang and Ceng with Cella.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods 
This motivation is applied to all claims below by reference.


8. (Original) The production schedule change system according to claim 1, comprising a quality prediction part configured to predict quality of the product in a case where the production speed of a production order included in the production schedule is changed, based on record information of a previous production order of the product, wherein the record information includes information about a production speed at which the product has been produced and quality of the product, (see Cella, ¶ 364, 494, 509, 510, 560, 1426), and
wherein the schedule candidate calculation part causes the quality prediction part to predict quality of the product in a case where the production speed of the production order of the product included in the production schedule is changed from the initial condition, and calculates the production schedule based on the production speed changed based on a prediction result as the at least one candidate, (see Cella, ¶ 560, 561, 568, 593, 168, 188).

9. (Original) The production schedule change system according to claim 1, comprising a search processing part configured to search for a range of the production speed defined by the quality standard of the product, using a quality prediction model for predicting quality of the product in relation to the production speed, (see Cella, 509, 510, 560, 364, 494).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang U.S. 2017/0185943 A1 in view of Ceng, CN 104765343 A, and further in view of Suzuki, U.S. 2021/0178719 A1.
10. (Original) The production schedule change system according to claim 1,
Wang and Ceng fail to disclose: 
wherein the production schedule is a production schedule for producing corrugated cardboard by a paper converting machine, and wherein the quality standard of the product includes a standard based on at least one quality index of warpage of the corrugated cardboard in a bonded state, folding misalignment of the corrugated cardboard, printing misalignment of the corrugated cardboard, or damage to the corrugated cardboard, (see Suzuki, figs. 2, 3 and 5, ¶ 37, 2, 70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Wang and Ceng with Suzuki.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As per claims 12 and 13, these claims contain the same or similar limitations as claims 1, 3-11 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. In addition to new arguments presented above, the McRo case is inapplicable to the current claims because the claims in McRo were directed toward using a series of weighted variables as part of a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: <https://www.researchgate.net/publication/232926716_Effects_of_operating_speed_on_production_quality_and_throughput> (Year: 2008).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627